DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on September 26, 2022.  This action is made final.
2.	Claims 1-20 are pending in the case; Claims 1, 9, and 15 are independent claims.


Response to Arguments
3.	In the Non-Final rejection mailed on June 24, 2022, Claims 11, 12, 17, and 18 were objected to because of informalities, but Applicant’s arguments (see Remarks filed on September 26, 2022 (hereinafter Remarks), pg. 9), in view of Claim Amendments, have rendered these objections moot. 

4.	In the Non-Final rejection mailed on June 24, 2022, Claims 6-8, 14, and 20 were rejected under 35 U.S.C. § 112(b) as being indefinite, but Applicant’s arguments (see Remarks, pg. 9), in view of Claim Amendments, have rendered these rejections moot.

5.	With respect to § 103 rejections, Applicant’s arguments (see Remarks, pgs. 9-11) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Arar et al., as further discussed below.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-5, 9-13, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knudson et al. (hereinafter Knudson), US 2018/0212908 A1, published on July 26, 2018, in view of Arar et al. (hereinafter Arar), US 2020/0134017 A1, published on April 30, 2020.
With respect to independent Claim 1, Knudson teaches a method comprising: 
determining, by one or more computing device having one or more processors and memory, that input data corresponds to generating a message from a first user of a client application (see Figs. 1 and 6, ¶¶ 0055, 0065, 0127, showing that a message composer generates a message; see also Fig. 2, ¶ 0109, showing that a client application can be a variety of messaging applications, including an email client, SMS/MMS client, chat client, etc.).
determining, by at least one computing device of the one or more computing devices, that a second user of the client application is a recipient of the message (see Fig. 6, ¶¶ 0055, 0066, 0128, showing that a recipient of the message is identified).
analyzing, by at least one computing device of the one or more computing devices, a messaging history between the first user and the second user (see ¶¶ 0055, 0066, 0131, showing that communication history between the sender and the recipient, where the communication history may be drawn from multiple messaging platforms).
determining, by at least one computing device of the one or more computing devices, a reminder message to display to the first user (see ¶¶ 0055, 0066, 0135, showing that a “personal boilerplate” message is determined based on the communication history between the sender and the recipient).
causing, by at least one computing device of the one or more computing devices, the reminder message to replace a default message in a user interface element of a messaging user interface, the user interface element being selectable to capture input related to the message (see ¶¶ 0055, 0066, 0135, showing that the personal boilerplate message is automatically inserted into the message; see also Fig. 3A, showing “<Compose Message Here>” default message that can be replaced automatically with personal boilerplate message; see also ¶¶ 0094-95, showing that the message can be suggested to the user in various ways, such as being displayed within the message being composed, and allowing the user to further modify the message, as desired).

Although Knudson appears to illustrate suggesting personal boilerplate messages in emails, Knudson makes it clear that other messaging services/platforms could implement the personal boilerplate in a similar manner (see ¶ 0109), and a skilled artisan would understand that an SMS or a chat message would generally be a shorter message than an email, thus the personal boilerplate message would correspond to the entire message, rather than various portions, such as the salutation, signature, etc.  In addition, a skilled artisan would understand that messages shown by Knudson could be displayed to the user instead of a default placeholder message (i.e., compose message here), as suggested by the teachings of Arar.
Arar is directed towards conversational interfaces in which the placeholder text is dynamically modified (see Arar, ¶ 0001).  Arar recognizes that user can be provided with suggestions or hints regarding a conversation in various manners, and explicitly recognizes a need to provide such suggestions or hints at a higher level so that the user is free to enter their message as they best see fit based on the available information (see Arar, ¶¶ 0002-04).  Arar teaches analyzing historical conversation data and determining a trajectory of the conversation (see Arar, ¶¶ 0016-17; see also ¶¶ 0033, 0035).  While Arar appears to illustrate analyzing a conversation between a user and an automated agent, there is nothing in Arar that would preclude the same analysis to be performed on any conversation in the same manner (see Arar, ¶ 0048, showing that particular user’s behaviors, patterns, language, preferences, etc. are considered in order to determine relevant placeholder suggestion/recommendation text).  Arar teaches replacing a default placeholder message with a suggestion/reminder that is relevant to the current conversation (see Arar, ¶¶ 0040, 0046).  Accordingly, it would have been obvious for a skilled artisan, at the time instant Application was filed, to modify the display of messages in Knudson to allow for such messages to be displayed instead of a default placeholder messages, as suggested by Arar, in order to allow the user to compose their own message in view of the provided reminders (see Arar, ¶¶ 0003-04).
It follows that Knudson in view of Arar teaches capturing … message content in the user interface element, the message content excluding the reminder message; generating … the message for the recipient that includes the message content; and causing … the message to be sent to the recipient (see Arar, ¶¶ 0040, 0046).

With respect to dependent Claim 2, Knudson in view of Arar teaches method of claim 1, as discussed above, and further teaches determining, by at least one computing device of the one or more computing devices, a context of the messaging history between the first user and the second user; and selecting, by at least one computing device of the one or more computing devices, the reminder message from a plurality of reminder messages that correspond to the context (see Knudson, ¶ 0091, showing that a particular personal boilerplate message is selected based on the context and other considerations; see also ¶¶ 0085-90, showing a communication database for particular user pairs and a corresponding boilerplate database of personal boilerplate messages, allowing for a particular message to be selected based on the context; see also Arar, ¶¶ 0016-17).

With respect to dependent Claim 3, Knudson in view of Arar teaches method of claim 2, as discussed above, and further teaches wherein the context of the messaging history between the first user and the second user is based on at least one of frequency of communication between the first user and the second user or a recency of communication between the first user and the second user (see Knudson, ¶¶ 0088, 0133; see also Arar, ¶¶ 0053-54).

With respect to dependent Claim 4, Knudson in view of Arar teaches method of claim 2, as discussed above, and further teaches wherein the context is one of a plurality of contexts that correspond to messaging histories of users of the client application, individual contexts of the plurality of contexts being associated with a respective set of reminders (see Knudson, ¶¶ 0085-87, 0131).

With respect to dependent Claim 5, Knudson in view of Arar teaches method of claim 1, as discussed above, and further teaches analyzing the messaging history between the first user and the second user includes analyzing, by at least one computing device of the one or more computing devices, content of one or more messaging session between the first user and the second user; the method further comprises determining, by at least one computing device of the one or more computing devices, a tone of the one or more messaging sessions; and the reminder message is determined based on the tone of the one or more messaging sessions (see Knudson, ¶¶ 0106-07, showing selecting the personal boilerplate message based on a sentiment of the communication; see also Arar, ¶¶ 0033, 0048, 0050).

With respect to Claims 9-13 and 15-19, these claims are directed to a system and a non-transitory computer-readable storage media comprising steps and/or features similar to those recited in Claims 1-5, respectively, and are thus rejected under a similar rationale as those claims, above.


7.	Claims 6-8, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knudson in view of Arar, and further in view of Nagao, US 2017/0351768 A1, published on December 7, 2017.
With respect to dependent Claim 6, Knudson in view of Arar teaches the method of claim 1, as discussed above, but Knudson in view of Arar does not appear to explicitly illustrate obtaining … biometric data from one or more biometric sensors of a client device and generating … the reminder message … based on the mood of the first user.  A skilled artisan would understand that other factors can be considered when selecting a personal boilerplate message in Knudson in order to ensure that an appropriate personal boilerplate message is suggested (see ¶¶ 0106-07), as further illustrated by the teachings of Nagao.
Nagao is directed towards content targeting using emotional context information, where user moods or emotional states are determined using different sensors (see Nagao, Abstract).  Nagao teaches that using user’s mood or emotional state can improve targeting of content or search results (see Nagao, ¶ 0032), and further teaches that biometric sensors, such as , can be used to infer the user’s mood or emotional state (see Nagao, ¶ 0033).  Nagao suggests that different sensors, including biometric sensors, cameras, audio capture sensors, etc., or a combination thereof, can be used to collect the data used in determining the user’s mood (see Nagao, ¶¶ 0032-33).
Accordingly, it would have been obvious, at the time the instant application was filed, to modify how the communication and boilerplate history of Knudson and Arar is filtered in order to ensure that user’s mood is also considered in selecting an appropriate personal boilerplate message, in the manner suggested by Nagao, in order to ensure that a proposed boilerplate message is relevant to the user’s current mood or emotional state (see Nagao, ¶ 0032).

With respect to dependent Claim 7, Knudson in view of Arar teaches the method of claim 1, as discussed above, and Knudson in view of Arar and Nagao, for the same reasons discussed in rejection of Claim 6, further teaches obtaining by at least one computing device of the one or more computing devices, image data from one or more cameras of a client device; analyzing, by at least one computing device of the one or more computing devices, the image data to determine a mood of the first user; and generating, by at least one computing device of the one or more computing devices, the reminder message or one or more additional reminder messages based on the mood of the user (see Nagao, ¶¶ 0032-33, discussing camera and/or image sensor).

With respect to dependent Claim 8, Knudson in view of Arar teaches the method of claim 1, as discussed above, and Knudson in view of Arar and Nagao, for the same reasons discussed in rejection of Claim 6, further teaches obtaining by at least one computing device of the one or more computing devices, audio data from one or more microphones of a client device; analyzing, by at least one computing device of the one or more computing devices, the audio data to determine a mood of the first user; and generating, by at least one computing device of the one or more computing devices, the reminder message or one or more additional reminder messages based on the mood of the user (see Nagao, ¶¶ 0032-33, discussing audio capture sensors).

With respect to Claims 14 and 20, these claims are directed to the system and the non-transitory computer-readable storage media comprising steps and/or features similar to those recited in Claims 6-8, and are thus rejected under a similar rationale as Claim 6, above.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179